Citation Nr: 1228647	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for diabetes mellitus type II, with an initial rating of 20 percent assigned, effective May 13, 2007.  In a July 2008 rating decision, the effective date was revised to May 31, 2006.  

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in May 2010.  A transcript is of record and has been reviewed.  

The claim was remanded in August 2010 for additional development.  

The Veteran was informed in a May 2012 letter that the Veterans Law Judge who conducted the Board hearing was no longer employed by the Board.  The letter advised that should he want a new hearing, he must respond to that effect within 30 days.  To this date, the Veteran has not requested a new hearing.  Therefore, as the letter stated, the Board must assume that the Veteran does not want a new hearing and will proceed with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During an October 2010 VA examination, the Veteran reported VA treatment for diabetes mellitus type II at a VA community based outpatient clinic (CBOC) in April 2008 and January 2009 and the VA examiner specifically stated that the last VA CBOC treatment records were from one month before the examination and the next appointment was schedule for March 2011.  The record, including the Veteran's physical claims file and the Virtual VA file, does not include these treatment records.  

VA treatment records are constructively of record before VA, and if relevant, VA has an obligation to obtain them.   Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A(b),(c) (West 2002).  As evidence of treatment for the disability on appeal is relevant to appropriate rating for that disability, the treatment records are relevant. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for diabetes mellitus type II, including records of treatment at the VA CBOC facilities in Tulsa, Oklahoma.  

2.  If there is evidence of a change in the disability from diabetes mellitus  since the October 2010, VA examination; afford the Veteran a new VA examination.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


